           Case 1:19-cv-05650-PAE Document 47
                                           46 Filed 10/05/20 Page 1 of 1




                        Stephen H. Orel - Direct: 212.743.7049 - sorel@ssrga.com

                                                                            MEMO ENDORSEMENT


                                          October 5, 2020

By Facsimile (212) 805-6712
Hon. Kevin N. Fox
Magistrate Judge
Southern District ofNew York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     Ash v. Mag/an Capital Holdings. No. 19 Civ. 5650 <PAE}(KNF}
                       Request to Adjourn Settlement Conference Scheduled for October 5.
                       2020

Dear Magistrate Judge Fox:

I represent all remaining defendants in this action. With great apologies for the late notice, I
write to request adjournment of the mediation that is scheduled in this case for this afternoon,
October 5. Principally, while we believe a conference could be useful, I am simply
overwhelmed by many matters and have not had the time to prepare a pre-conference paper
without which I do not think a conference would be productive. Among other things, I am
preparing to argue two consolidated appeals this Friday at the First Department, and am working
on opposition to a summary judgment motion also due this Friday in New York County. The
parties have engaged in discussions regarding settlement, which at one point were close to
resolving the matter, and have also recently engaged in discussions regarding potential ways to
limit the fact issues in the case, so far without success.

Defendants therefore request rescheduling of the mediation. Plaintiff consents to this request.
Counsel for all parties have consulted with their clients and are available the following dates: the
week of October 19; the week of October 26 except October 29; any dates in November except
November 2 and 3.                                10/5/20
                                        The settlement conference shall be held on October 29,2020, at
Respectfully submn,      fl            2:30 p.m.
                                                                  SO ORDERED:
                                                                                        , USMJ
              rele>Zf

cc:    Ryan Whalen, Esq. (by email rwhalen@gusraekaplan.com)



                          444 Madison Avenue, New York, NY 10022
                  Main: 212-743-7000- Fax: 212-743-7001 -www.ssrga.com
